.
...             Case 1:17-cr-00243-SHS Document 441 Filed 04/09/19 Page 1 of 2
                                                                       USDCSDNY
                                                                     i OOCUMENT
                                                                     f,ELBCrRONl'-:ALLY FILBD:.
      UNITED STATES DISTRICT COURT                                   ·'ooc1r.            .
      SOUTHERN DISTRICT OF NEW YORK                                    f DATEFIUill:
                                                                      [t..__    -
                                                                                              't ]~ }1°\ ' •
      United States of America                                                   Order of Restitution

                      V.                                                            S4 17 Cr. 243 (SHS)

       Jack Kavner,

                                   Defendant.


              Upon the application of the United States of America, by its attorney, Geoffrey S. Berman,

      United States Attorney for the Southern District of New York, Kiersten A. Fletcher, Benet J.

      Kearney, and Robert B. Sobelman, Assistant United States Attorneys, of counsel; the presentence

      report; the Defendant's conviction on Count One of the above Indictment; and all other

      proceedings in this case, it is hereby ORDERED that:

              1. Amount of Restitution. Jack Kavner, the Defendant, shall pay restitution in the total

      amount of $1,705,586.05 to the victims of the offenses charged in Count One. The names,

      addresses, and specific amounts owed to each victim are set forth in the Schedule of Victims

      att fied hereto. Upon advice of a change of address, the Clerk of the Court is authorized to send

      payments to the new address without further order of this Court.

              2. Joint and Several Liability. Defendant's liability for restitution shall be joint and

      several with Joseph McGowan, under 17 Cr. 243, and that of any other defendant ordered to make

      restitution for the offenses in this matter, to the extent specified in the orders of restitution

      applicable to those defendants. Defendant's liability for restitution shall continue unabated until

      either the Defendant has paid the full amount of restitution ordered herein, or every victim has

      been paid the total amount of his loss from all the restitution paid by the Defendant and co-

      defendants in this matter.
      09 .10.2013
         Case 1:17-cr-00243-SHS Document 441 Filed 04/09/19 Page 2 of 2




       3. Sealing. Consistent with 18 U.S.C. §§3771(a)(8) & 3664(d)(4) and Federal Rule of

Criminal Procedure 49.1, to protect the privacy interests of victims, the Schedule of Victims

attached hereto shall be filed under seal, except that copies may be retained and used or disclosed

by the Government, the Clerk' s Office, and the Probation Department, as need be to effect and

enforce this Order, without further order of this Court.

               ork, New York
           A/1-VV~I/   s ~IfJ




                                                  2
